11th Court of Appeals
Eastland, Texas
Opinion
 
Stuart L. Riley
            Appellant
Vs.                  Nos. 11-05-00020-CR & 11-05-00021-CR -- Appeals from Harris County
State of Texas
            Appellee
 
            In each case, the trial court convicted Stuart L. Riley, upon his plea of guilty, of burglary of
a habitation.  Pursuant to the plea bargain agreements, the trial court assessed punishment at
confinement for two years.  In each case, appellant filed a pro se notice of appeal.  We dismiss.
            In each case, the trial court certified that this was a plea bargain case and that appellant had
no right to appeal.  On February 2, 2005, the clerk of this court wrote appellant’s court-appointed
counsel and requested that he respond on or before February 16, 2005, stating grounds for continuing
the appeals.  There has been no response.
            The appeals are dismissed for want of jurisdiction.
 
                                                                                                PER CURIAM
 
February 24, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.